NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted October 20, 2011*
                                 Decided October 20, 2011

                                           Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No.  11‐1960

SHARON J. GRAY,                                     Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 1:10‐cv‐05496
ADVOCATE HEALTH AND HOSPITALS
CORPORATION, d/b/a ADVOCATE CHRIST                  Ronald A. Guzmán,
HOSPITAL AND MEDICAL CENTER,                        Judge.
     Defendant‐Appellee.

                                         O R D E R

      Sharon Gray sued her former employer, Advocate Health and Hospitals
Corporation, claiming that she suffered discrimination because of disability, in violation of
the Americans with Disabilities Act, 42 U.S.C. §§ 12101–12213. Although Gray filed a charge



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1960                                                                                Page 2

of discrimination with the Equal Employment Opportunity Commission before filing suit,
id. §§ 2000e‐5(e)(1), 12117(a), she received a right‐to‐sue letter from the agency more than
seventeen months before she filed her lawsuit. Because the ADA ordinarily requires that an
aggrieved party sue within ninety days of receiving from the EEOC notice of the right to
sue, see id. §§ 2000e‐5(f)(1), 12117(a), the district court ordered Gray to explain why her
complaint should not be dismissed due to its apparent untimeliness. Gray argued in a
response that the continuing‐violation doctrine made her suit timely, see generally Hardin v.
S.C. Johnson & Son, Inc., 167 F.3d 340, 344 (7th Cir. 1999), but the district court rejected that
contention and dismissed the action.

        Gray took no further action until four months later when she moved under Federal
Rule of Civil Procedure 60(b) to vacate the judgment. She repeated her contention that her
complaint alleged a continuing violation and also referred to the doctrine of equitable
tolling. The district court denied Gray’s motion after concluding that it presented no basis
for relief. Gray then filed a notice of appeal, but that appeal was timely only concerning the
denial of her Rule 60(b) motion and not the underlying order dismissing her lawsuit. See
Eskridge v. Cook County, 577 F.3d 806, 809 (7th Cir. 2009).

        Rule 60(b) cannot be used to make arguments that could have been raised on appeal
or in a timely motion for reconsideration under Federal Rule of Civil Procedure 59(e). Stoller
v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008); Bell v. Eastman Kodak Co., 214 F.3d 798,
801 (7th Cir. 2000); Russell v. Delco Remy Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir.
1995). Yet this is precisely what Gray tried to do in her Rule 60(b) motion: She argued that
her lawsuit was not untimely because of the continuing‐violation doctrine and that, if her
complaint was untimely, the statute of limitations was equitably tolled. Because these
arguments attack the merits of the order dismissing Gray’s complaint, they are not proper
grounds for relief under Rule 60(b). See Karraker v. Rent‐A‐Center, Inc., 411 F.3d 831, 837 (7th
Cir. 2005).

                                                                                    AFFIRMED.